€§3.\|?>'01

Roger Dale Dean
TDCJ No. 1068114; Mark W. Michael Unit
2664 FM 2054, Tennessee Colony, Texas 75886-5000

July 28, 2015

Court of Criminal Appeals of Texas

Post Office Box 12308 _ m MRFI'-CEWEDW
Austin, Texas 78711 c '“ n~"`C`.F`?,H‘.'HF“§,A_{_,¢1_})§:>£,/;"_3
RE: Ex parte Roger Dale Dean A§§‘lOZ@H

Case No. WR-83,113-02
Dear Hon .' Clerk: ' 13@£/»`€"@§§§§,@ pl 5@§”§(

Enclosed for filing with the Court of Criminal Appeals of
Texas is a copy of Applicant' s Objections To State' s Proposed
Findings of Fact, Conclusions of Law, and Order. Please file this
document with the other papers in this case.

The original document was filed with the trial court. To en-l
sure that the document is made part of the record, l am sending
this copy to the Court of Criminal Appeals as the clerk of the
trial court may have already forwarded the record.

Thank you for your assistance in this matter.

Sincerely,

Roz§l< DALE DEAN

APPLICANT

Cc: file

cAUsE'No. 852518-A -

EX PARTE IN THE 183RD JUDICIAL”

DISTRICT COURT OF

C/.`/>M'/N/`JW{`/> ¢/`./>

ROGER DALE DEAN HARRIS COUNTY, TEXAS

APPLIGANT'S OBJE€TIONS TO STATElS PROPOSED"
FINDINGS OF FAGTL`CONGLUSIONS GFwLAW, AND ORDER’

COMES NOW Roger Dale Dean, Applicant in the above styled and
numbered cause and submits his objections to the Statels Proposed
Findings of Fact, Conclusions of Law,.and Order.

PRELIMINARY.STATEMENT

Applicant contends that there are controverted, previously
unresolved facts material to the legality of his confinement that
requires an evidentiary hearing. The Court has not heard from.thel
prosecuting assistant district attorney or law enforcement regard-
ing Applicantls claims of prosecutorial misconduct and police mis-
conduct.'

While Applicant]s trial counsel-has-submitted an affidavit
concerning Applicant's ineffective assistance of trial counsel
claims, Applicant has requested counsel in order to develop the
facts of his claims; This is the initial-review of Applicant's
ineffective assistance of trial counsel claims and if he is not
appointed counsel to assist him in developing the facts he is de-
nied fair process. See Martinez v. Ryan, 132 S. Ct. 1309 (2012);
see also Trevino v. Thalery 569 U.S. 1611 (2013).

 

OBJECTIONS TO FINDINGS OF FACT

-`1

4. Applicant admits that it took him quite a while to obtain

1

the documents needed to raise his claims, he asserts that the State
continues to withhold discovery material pursuant to Texas Govern-
ment Code § 552.028(a).

d 5. As stated above, Applicant is unable to access the evi-
dence needed to fully develop his claims, which has been the main
factor to the delay. di `

6. Applicant is therefore entitled to equitable releif basedv
on the State's bad faith.

7. Applicant's delay is a result of the State's constructive
denial of access to material needed to develop his claims.

8. The State has failed to show how the extended delay has
prevented them from responding to Applicant's claims¢ Therefore,
the doctrine of laches should not bar Applicant's claims;

`9. Applicant'€ asserts that evidence of police misconduct exs
'ists outside the record, including police testimony addressing the
claims, which prevented litigation on appeal.`

10. Again,`Applicant asserts that evidence exists outside the
appellate record, including prosecutorls testimony concerning the
claim, which prevented litigation on appeal.

11. Applicant has not forfeited his right to have the merits
of these allegations reviewed and he contends that evidence exists
outside the appellate recordi

14. While Applicant's counsel did question Rose Marie Andrews
concerning bias, counsel did the questioning prior to Ms. Andrews
becoming upset about Applicant writing down her son-in-law's name.

15. Ms. Andrew's assurance was done prior to becoming upset.

18..Based on Ms. Andrews becoming upset, trial counsel's

2

failure to strike.her could not have been reasonable trial strategy.

19. Applicant's claims that Ms. Andrews was bias and-counsel
.rendered deficient performance is meritorious and sufficient to
warrant habeas releif. l l

20. Applicant has provided the needed facts to establish that
his trial counsel failed to sufficiently investigate the credibil-
ity and qualifications of the medical examiner.

22. The complainant's death was in dispute as Applicant's
counsel claimed that it was self defense. . v

23. Based on the record of trial counsel’s'argument5 he did
concede the element of intent at trial. n

24. Had counsel properly investigated the medical examiner,
they would have had knowledge of information that would allow them
in good faith to question the credibility and qualifiactions of
the medical examiner.

25. Counsel could have impeached the medical examiner with
the medical examiner's conduct prior to trial and his employment
problems that existed at that time. The manner of death was at
issue because there was a struggle over the gun.

26. BaSed On the medical examiner's-false testimony in an
Ohio murder case prior to Applicant's trial and his qualifications
as Harris County medical examiner, the manner of death was falsely
stated by the medical examiner although there were apparent powder
burns on the.complainant's hand.

l27. Applicant has shown sufficient evidence that his counsel's‘
conduct fell below-an objective standard of reasonableness and that

a reasonable probability exists that the result of the proceeding

OBJECTIONS TO CONGLUSIONS OF LAW

1. The State has failed to show how it may have been preju-
diced by Applicant‘s delay in filing his writ.

2. Applicant's claims are meritorious.

3. Had Applicant been provided a full and fair opportunity
to develop the facts of his claims additional evidence would have
been discovered outside the appellate record.

4. Applicantls claims should not be forfeited because with an
opportunity to develop the facts, evidence would have existed out-
side the appellate recordj

5._Applicant has provided sufficient proof that the facts of
his claims support his entitlement to habeas relief.-

6. Applicant's claims are supported by the record, and with
a full and fair opportunity to develop the facts of his claims,’
Applicant could provide additional evidence to further support
his claims.

7; Applicant has provided sufficient evidence to show that his
counsel's conducte was deficient and that the outcome of the trial
would have been different,

~8. Based on the claims presented in the application, Appli-
cant's right to effective assistance of counsel was violated.

9. Applicant has shown.the Court that his conviction was im-
properly obtained and that he is illegally restrained of his lib-
erty.

The State's recommendation that relief should be denied is

unreasonable. Relief should be granted.

Respectfully submitted,

ROG§R DALE DEAN

APPLlCANT

TDCJ No. 1068114

Mark W. Michael Unit

2664 FM 2054

Tennessee Colony, Texas 75886

GERTIFICATE OF SERVICE
l hereby certify that a true and correct copy of the fore-
going objections has been served by placing same in the United States
Mail, postage prepaid, on the 28th day of July, 2015, addressed to;
Farnaz»Faiaz ‘ '
Assistant District'Attorney

1201 Franklin, 6th Floor
Houston, Texas 77002

ROG R DALE DEAN'

APPLICANT